       Case 1:20-cv-00765-WJ-SCY Document 42 Filed 04/01/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT FOR

                                THE DISTRICT OF NEW MEXICO
                                   ________________________

T. ROSARIO ROMAN,

               Plaintiff,

       v.                                                                 20cv00765 WJ/SCY

TRAVELERS CASUALTY INSURANCE
COMPANY OF AMERICA,

               Defendant.

                        MEMORANDUM OPINION AND ORDER
                     DEFERRING RULING ON MOTION TO DISMISS
                                      and
                      ALLOWING PLAINTIFF TO FILE SURREPLY

       THIS MATTER comes before the Court upon the Motion to Dismiss of Travelers

Casualty Insurance Company of America (“Defendant”), filed January 8, 2021 (Doc. 33). The

Court will defer ruling on the matter pending submission of Plaintiff’s surreply within two weeks

from the entry of this Order.

                                       BACKGROUND

       This case involves a dispute over the recovery of insurance benefits under a commercial

policy issued by Defendant. Plaintiff made a claim under the policy alleging the property was

damaged by a storm-related wind/hail event on or around September 1, 2018. Plaintiff claims

that Defendant did not pay all the sums due under the policy. The Complaint against Defendant

alleges: breach of contract; violation of the New Mexico Insurance Code, specifically § 59A-16-

20; bad faith; and negligence. Both parties agree that the case is governed by New Mexico State

Law.
         Case 1:20-cv-00765-WJ-SCY Document 42 Filed 04/01/21 Page 2 of 9




         Defendant contends that documents produced pursuant to this third-party subpoena reveal

that Plaintiff was aware of the roof leaking when she purchased the property in 2014, that

Plaintiff negotiated for roof repairs as part of her purchase of the property, that she demanded

proof of completion of the repairs prior to closing, and even scheduled the repairs herself.

I.       Relevant Discovery

         Defendant seeks dismissal of Plaintiff’s case for discovery violations pursuant to

Fed.R.Civ.P. 37(b)(2)(A) because Plaintiff has not provided adequate information in response to

discovery requests regarding the condition of the property prior to the September 2018 storm.

The following represents the chronology related to Defendant’s discovery requests.

        September 22, 2020. First Interrogatories and Requests for Production (“RFP”). Plaintiff
         provided responses to these requests on October 22, 2020. The interrogatories sought
         information regarding (1) house inspections pre-dating Plaintiff’s purchase of the house;
         (2) description of any prior leakage on the property including any repairs done; (3)
         witnesses to any such leakage; (4) documents referring to maintenance or repairs or
         estimates for repairs; and (5) names of contractors who worked at the house. Plaintiff’s
         response provided a minimum of information, such as the name of the previous
         homeowner, broker, inspection date and date of purchase.

            o Her response to questions about repair or mitigation efforts contained no
              information other than her own contact information and the contact information
              for an insurance appraisal group. Doc. 33-1 at 4 (Interrog. No. 13).

            o In describing the work done by contractors who worked on the property from
              January 2010 to the present, Plaintiff gave only a name: Hector Espinoza.

            o Plaintiff responded to questions about “maintenance of or repairs to the roof,
              gutters, or downspouts of the Property” by stating: Gutters cleaned every
              spring/fall; installed mesh to prevent clogging doc. 33-2 at 1, (RFP No. 15)

            o Where Defendant requested copies of “all estimates for repairs or maintenance
              obtained regarding the roof of the Property or the interior of the Property from
              2010 to present,” Plaintiff responded with “Plaintiff will supplement.” Doc. 33-2
              at 2 (RFP No. 17).




                                                  2
         Case 1:20-cv-00765-WJ-SCY Document 42 Filed 04/01/21 Page 3 of 9




         Plaintiff responded to most of Defendant’s discovery requests with a panoply of

objections ranging from “vague,” “unduly burdensome,” “harassing,” ambiguous,” “overbroad,”

“duplicative,” and “expensive.”

        November 6, 2020. In an attempt to obtain information about the pre-storm condition of
         the property, Defendant asked Plaintiff to supplement her responses. Doc. 33-3 (Nov. 6
         letter). When Plaintiff’s counsel did not respond, Defendant’s counsel sent a follow-up
         email. Both e-mails made it clear that Defendant was seeking to avoid filing a motion to
         compel. Doc. 33-4. Plaintiff’s counsel failed to respond to the follow-up email as well.
         Doc. 33-4.

             o November 12, 2020: Travelers’ filed its Motion to Compel (Doc. 23). United
               States Magistrate Judge Steven C. Yarbrough granted the motion, requiring
               Plaintiff to supplement her responses no later than December 29, 2020 as well as
               Defendant’s request for expenses involved in preparing the motion to compel.
               Doc. 29.1

             o The supplementations Plaintiff submitted in response to the Court’s Order were
               modest at best, and neither supplementation provided any information regarding
               the condition of the property prior to the September 2018 storm. Doc. 33-5 & 6.2

        November 9, 2020. Prior to filing the motion to compel, Defendant sent a third-party
         subpoena to Berger Briggs, the agency involved in Plaintiff’s purchase of the property. In
         late December 2020, Berger Briggs produced 139 pages of materials related to Plaintiff’s
         purchase of the property in 2014. Doc. 33-7. Included in these documents was a
         counteroffer for the house in which Plaintiff stipulated to a purchase price and closing
         date, and stated her intention to conduct property inspections to reveal necessary repairs
         and if so, she reserved the right to adjust her offer accordingly. Doc. 33-7 at 000099-100.

             o These documents indicate that in 2014, at the time of purchase, Plaintiff was
               aware of roof leaks and that as a condition to her purchase of the property she
               required the seller to complete work which included roof repairs, splash guards
               and crack sealing labor. Doc. 33-7 at 000052-53. After the roofing work was
               completed, Plaintiff demanded a copy of the receipt to prove the labor was
               completed. Id. at 000052. AAA Roofing performed work totaling over $2,100 to


1
  Plaintiff did not respond to Defendant’s request for attorney fees in its response to the motion to compel, see Doc.
29 at 2, nor did it object to Defendant’s affidavit outlining expenses it incurred in preparing the motion to compel,
see Doc. 40 at 1. The Court subsequently entered an Order Awarding Attorney Fees to Defendant in the amount of
$2,126.35. Id.
2
  Plaintiff, however, did include supplemental information in response to Interrogatory No. 12 describing roof
damage and “significant devastation to the property’s interior” that resulted from the storm at issue in this case.
Doc. 33-6 at 7.


                                                          3
         Case 1:20-cv-00765-WJ-SCY Document 42 Filed 04/01/21 Page 4 of 9




                  the roof and downspouts, all apparently related to roof leaks and ponding. Id. at
                  00005.3

             o E-mails in these documents reveal that Plaintiff arranged scheduling of repairs
               and inspections for plumbing and the HVAC system and asked for documented
               proof of their completion. Doc. 33-7 at 000063. She also hired a structural
               engineer, Frank Gauer, to perform an inspection of the property in February 2014.
               Plaintiff failed to produce any of this documentation in her discovery responses.

         In light of the disclosures made by Berger Briggs, it begins to look like Plaintiff has been

hiding the ball regarding inspections and repairs made to the property prior to the September

2018 storm—or at least protracting the discovery process. Defendant points out that while

Plaintiff initially disclosed that Hector Espinoza was contracted to perform work to repair some

of the storm damage, she did not provide Mr. Espinoza’s contact information and work

documentation until two months after these responses were due—and only after attempting good

faith correspondence, filing a motion to compel and a Court order. See Doc. 33-6 at 8 (First

Supp. Ans. To Interrog. No. 11). Similarly, while Plaintiff disclosed Ms. Laurie Levene as the

seller of the house, she failed to produce information that she had negotiated roof repairs with

Ms. Levene. Nor did Plaintiff disclose any other information that would have led Defendant to

suspect there was a history of leakage, or that there were any repairs or inspections to the house

done prior to the 2018 storm giving rise to Plaintiff’s claims.

II.      Relevant Law

         Pursuant to Rule 37(b)(2)(A) of the Federal Rules of Civil Procedure, this Court has the

authority to issue sanctions against a party for failure to comply with discovery obligations. The

sanctions available to the Court include, but are not limited to, prohibiting the disobedient party

from supporting claims or defenses or introducing designated matters in evidence, striking

pleadings in whole or in part, staying further proceedings, dismissing the action, or treating the

3
 It is unclear, as Defendant notes, whether all of the roof damage that Plaintiff discovered was repaired prior to her
purchase of the property. Doc. 33 at 4.

                                                          4
       Case 1:20-cv-00765-WJ-SCY Document 42 Filed 04/01/21 Page 5 of 9




failure as contempt. See Rule 37(b)(2)(A)(i) to (vii).

        Defendant requests dismissal of Plaintiff’s case. However, dismissal represents an

“extreme sanction appropriate only in cases of willful misconduct.” Ehrenhaus v. Reynolds, 965

F.2d 916, 920 (10th Cir. 1992) quoting Meade v. Grubbs, 841 F.2d 1512, 1520 (10th Cir.1988);

M.E.N. Co. v. Control Fluidics, Inc., 834 F.2d 869, 872–73 (10th Cir.1987). The Tenth Circuit

reasoned that, “because dismissal with prejudice defeats altogether a litigant's right to access to

the courts, it should be used as a weapon of last, rather than first, resort.” Id. Dismissal is

“appropriate only when the aggravating factors [like bad faith or willfulness] outweigh the

judicial system’s strong predisposition to resolve cases on their merits.” Id.

        In determining what sanctions to impose, the Court should consider factors such as “(1)

the degree of actual prejudice to the defendant; (2) the amount of interference with the judicial

process; . . . (3) the culpability of the litigant; (4) whether the court warned the party in advance

that dismissal of the action would be a likely sanction for noncompliance . . . ; and (5) the

efficacy of lesser sanctions.” Ehrenhaus v. Reynolds, 965 F.2d 916, 921 (10th Cir. 1992).

                                               DISCUSSION

        Defendant seeks the sanction of dismissal on three grounds:

        (1) Plaintiff’s non-compliance with this Court’s Order;
        (2) Plaintiff has misrepresented her discovery to this Court and;
        (3) Plaintiff even now withholds responsive materials.

        In response, Plaintiff contends that she has not violated a Court Order and therefore

should not be sanctioned in any manner pursuant to Rule 37(b)(2)(A): First, she claims that

produced almost 350 pages of documentation in response to Defendant’s initial discovery requests,

including several pages of documents pertaining to heating and cooling evaluation and a two-page

estimate by AAA Roofing for repairs in the amount of $1,523.74, see Doc. 34-1 at 0327-0329.



                                                   5
       Case 1:20-cv-00765-WJ-SCY Document 42 Filed 04/01/21 Page 6 of 9




Second, she assures the Court that in response to the Court’s Order granting Defendant’s motion to

compel, she has turned over all the documentation and information she was able to locate.

I.      Non-Compliance With Court Order

        Defendant does not dispute that Plaintiff produced about 350 pages of documentation in

response to the initial discovery requests. Instead, Defendant claims that the disclosure was not

timely because it was not complete, focusing specifically on a two-page AAA roofing repair estimate

dated January 2013 which Defendant claims it has not seen until now when it was submitted by

Plaintiff as part of her response to the instant motion. As proof, Defendant submits an exhibit

comparing Plaintiff’s Bates Label Range “Roman 0327-0329” for her October 22, 2020 production,

and Bates Label Range “Roman 0327-0329” which was labeled as Plaintiff’s “Exhibit A” to the

response to this motion. And Defendant is indeed correct: the two-page AAA roofing repair

estimate is missing from the initial disclosures and in its place on 0328 and 0329 are photographs of

what appears to be a window screen “[i]nstalled in 2016” (according to the handwritten notation on

the photo) and a photograph of a ceiling stain with the handwritten notation “[s]hows original stain

and the ring growing as more rain came down.” See Doc. 36-1 at 5 & 6.

        There certainly is a discrepancy between the documents labeled as Plaintiff’s Bates Roman

0327-0329 in the initial disclosures and those labeled within the same range as Exhibit A (Doc. 34-1)

to the response. And it does appear that for some reason, Plaintiff’s counsel saw fit to renumber the

pages and add the two-page roofing estimate this time around for the response even though it

definitely was not included in the initial October 22, 2020 disclosures. The photographs included in

those disclosures suggest damage—if not repair—that occurred prior to the 2018 storm which

arguably is partially responsive to Defendant’s interrogatories.

        Perhaps there is an explanation for the inconsistency between the two submissions of Bates

Roman 0327-0329. Defendant notes that Plaintiff’s initial discovery responses were attached to an

email and labeled as Bates 001-0343. One might be tempted to say that the two-page AAA roofing
                                                   6
        Case 1:20-cv-00765-WJ-SCY Document 42 Filed 04/01/21 Page 7 of 9




estimate is located elsewhere between Bates 0329 and 0343, but Defendant staunchly maintains that

it has never seen the two-page roofing estimate until now, in response to its motion to dismiss.

        II.      Whether Plaintiff Continues to Withhold Discovery

        Defendant claims that Plaintiff continues to withhold relevant and material discovery

information. In particular, Travelers refers to documents produced by third-party subpoenas such as

the one issued to Berger Briggs which included Plaintiff’s counteroffer demanding repairs to

downspouts as a result of a February 2014 report by Frank Gauer; or a subpoena issued to Quality

Masters Roofing revealing that additional roofing repairs had been made to the house prior to the

storm. Doc. 36-3.4

        Plaintiff insists that there is no discovery abuse going on here; that she has turned over to

Defendant all documents and information within her possession; and that she cannot be expected to

produce documentation that she does not have. Defendant argues that this no excuse. Documents are

within a party’s possession if the party has actual possession, custody, or the legal right to obtain

the documents on demand. National Union Fire Insurance Co. v. Midland Bancor, Inc., 159

F.R.D. 562, 566 (D.Kan.1994); see Tomlinson v. El Paso Corp., 245 F.R.D.474, 476 (D. Colo.

2007) (“‘Control’ comprehends not only possession, but also the right, authority, or ability to

obtain the documents.”).

        The Court agrees with Plaintiff in that she cannot produce what she cannot find and does

not have. However, the Court also agrees with Defendant that parties have an obligation to do

what they can to obtain the requested material and to suggest otherwise would motivate parties

“to dispose of relevant material evidence to the extent it undermines their claims.” Doc. 34 at 4.

There is some indication that Plaintiff has not done all she should have done, or should do, in

fulfilling her discovery obligations, for example:
4
 The letter from Quality Masters Roofing refers to work done on a “small leak” and invoice “for less than $500.00”
but there is no indication of when the work was performed.

                                                        7
           Case 1:20-cv-00765-WJ-SCY Document 42 Filed 04/01/21 Page 8 of 9




          A two-page roofing estimate from AAA shows up for the first time as an exhibit to
           Plaintiff’s response, indicating that it has always been in Plaintiff’s possession.

          Some of the documents produced by Berger Briggs in response to the subpoena were e-
           mails between Plaintiff and the agency specifically referencing maintenance and repairs
           to the roof prior to the storm. One would imagine that Plaintiff would have been able to
           locate at least her responsive communications to the agency—but these were never
           produced.

          Plaintiff has been silent as to the history of inspections and repairs to the property,
           revealed only later from the Berger Briggs production. Even if Plaintiff truly had no way
           of locating actual documentation information, her silence as to any leads ensured that
           Travelers’ would have difficulty pursuing the discovery elsewhere.

III.       Plaintiff May File Surreply

           The Court is troubled by the sudden appearance of the two-page AAA roofing estimate.

The discrepancy in the Bates numbers belies Plaintiff claim that she produced the estimate to

Defendant in her initial disclosures. Also, it raises a question on Plaintiff’s insistence that she

has fully complied with the Court’s discovery order and turned over all the documentation and

material she was able to find.

           The issue may appear to be a tempest over two pages, but it withstands scrutiny

nonetheless because it bears on a party’s willingness to fulfill her discovery obligations in a case

brought by that party against another, and potentially on an attorney’s candor to the Court on

representations made about discovery disclosures. Defendant may have sent out all the

subpoenas it intends to issue, but the issue is not too late to address. Discovery is still pending

until the deadline currently set as April 16, 2021. Doc. 27.5 This lawsuit’s past history reveals

that in the very least, Plaintiff has taken a dilatory approach to her discovery obligations. This

conclusion is based on Defendant’s repeated attempts to obtain information from Plaintiff about




5
  The Court will of course defer to the Magistrate Judge assigned to the case to determine whether the deadline
should be extended in light of the Court’s inquiry into Plaintiff’s alleged discovery abuses.

                                                      8
       Case 1:20-cv-00765-WJ-SCY Document 42 Filed 04/01/21 Page 9 of 9




the condition of the property prior to the September 2018 storm, and by Judge Yarbrough’s

Court Order granting Defendant’s Motion to Compel and request for attorney fees.

       The Court will therefore DEFER conducting an Ehrenhaus analysis. For now, the Court

will allow Plaintiff the opportunity to file a SURREPLY responding to Defendant’s arguments in

the reply relating to the two-page AAA roofing estimate; specifically that this document was not

produced in Plaintiff’s initial discovery responses, as Plaintiff represented in its response brief

(see Doc. 34 at 2) but was produced by Plaintiff for the first time as Exhibit A in the response to

this motion. In the surreply, Plaintiff may also respond to Defendant’s claim that she continues

to withhold discovery material. This surreply affords Plaintiff and her counsel the opportunity to

explain what efforts Plaintiff has made to locate records relating to inspections and repairs of her

house which she purchased in 2014 and which have been found to exist, but which Plaintiff has

never produced.

      Plaintiff’s surreply is due ON OR BEFORE TWO (2) WEEKS FROM THE

       ENTRY OF THIS ORDER.

      Plaintiff’s surreply is limited to the specific issues described above and the Court

       will not consider any arguments other than those responsive to those raised by

       Defendant in the reply.

      Should Plaintiff decide not to file a surreply, the Court will proceed to an Ehrenhaus

       inquiry after the deadline for the surreply has passed.

IT IS SO ORDERED.

                                       _________________________________________
                                       WILLIAM P. JOHNSON
                                       CHIEF UNITED STATES DISTRICT JUDGE




                                                  9
